           Case 3:19-cr-00213-KAD Document 26 Filed 01/07/20 Page 1 of 4



                                  UNITED STATES DISTRICT COURT

                                      DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                                      CRIM. NO. 3:19CR213(KAD)

                         v.

LLERALD CARRASQUILLO                                          January 7, 2020


                 GOVERNMENT=S MEMORANDUM IN AID OF SENTENCING

        The United States respectfully submits this memorandum for the sentencing of the

defendant Llerald Carrasquillo, which is scheduled for January 21, 2020.

I.      INTRODUCTION AND BACKGROUND

        On October 29, 2019, the defendant pled guilty to one count of possession of a firearm and

ammunition by a convicted felon, in violation of 18 U.S.C. '' 922(g)(1) and 924(a)(2).

II.     FACTS AND CIRCUMSTANCES OF DEFENDANTS= CONDUCT

        The defendant faces a total maximum penalty of twenty years’ imprisonment, a $250,000

fine, three years to life of supervised release, forfeiture and a $100 special assessment.                  As set

forth in the presentence report (“PSR”), the defendant’s total offense level is 17 and his

imprisonment range is 30 to 37 months. 1

III. Discussion

      III. Discussion

        After the Supreme Court’s holding in United States v. Booker, 543 U.S. 220, 243-245

(2005) rendered the Sentencing Guidelines advisory rather than mandatory, a sentencing judge is

required to: “(1) calculate[] the relevant Guidelines range, including any applicable departure



1 In the parties’ plea agreement, the Government and defendant concluded that the defendant’s total offense level
was 15 with an imprisonment range of 24 to 30 months.
          Case 3:19-cr-00213-KAD Document 26 Filed 01/07/20 Page 2 of 4



under the Guidelines system; (2) consider[] the Guidelines range, along with the other § 3553(a)

factors; and (3) impose[] a reasonable sentence.” See United States v. Fernandez, 443 F.3d 19,

26 (2d Cir. 2006); United States v. Crosby, 397 F.3d 103, 113 (2d Cir. 2005). The § 3553(a)

factors include: (1) “the nature and circumstances of the offense and history and characteristics of

the defendant”; (2) the need for the sentence to serve various goals of the criminal justice system,

including (a) “to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment,” (b) to accomplish specific and general deterrence, (c) to protect the

public from the defendant, and (d) “to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner”; (3) the kinds

of sentences available; (4) the sentencing range set forth in the guidelines; (5) policy statements

issued by the Sentencing Commission; (6) the need to avoid unwarranted sentencing disparities;

and (7) the need to provide restitution to victims. See 18 U.S.C. § 3553(a).

       The Second Circuit reviews a sentence for reasonableness. See Rita v. United States, 127

S. Ct. 2456, 2459 (2007). The reasonableness standard is deferential and focuses “primarily on

the sentencing court’s compliance with its statutory obligation to consider the factors detailed in

18 U.S.C. § 3553(a).” United States v. Canova, 412 F.3d 331, 350 (2d Cir. 2005).

       In this case, the most significant § 3553(a) factors are the seriousness of the offense

conduct, the personal characteristics of the defendant, the need for both specific and general

deterrence and to provide the defendant with needed educational or vocational training, medical

care and/or other correctional treatment.

       As the offense conduct outlined in the PSR establishes, this case involves serious conduct.

The defendant knowingly possessed a loaded firearm in connection with the distribution of


                                                2
          Case 3:19-cr-00213-KAD Document 26 Filed 01/07/20 Page 3 of 4



narcotics. As such, the sentence imposed by the Court should reflect the seriousness of the

offense, promote respect for the law and provide just punishment.

        Moreover, the defendant has a criminal history involving the possession and distribution

of narcotics, and as such, specific deterrence is a very real issue in this case. Accordingly, the

Court’s sentence should send a message that the defendant’s decision to engage in this criminal

offense carries, and will continue to carry, very significant consequences. Another key factor in

this case is general deterrence. A significant sentence here will have an impact on other individuals

who are faced with the decision of whether or not to engage in criminal activity such as the illegal

possession of a firearm. In sum, a substantial term of imprisonment at the top of the guidelines

range is justified in light of the above.

V.      CONCLUSION

        The Government respectfully requests that the Court impose a sentence consistent with the

factors relevant to sentencing.



                                              Respectfully submitted,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                              /s/ Douglas P. Morabito

                                              DOUGLAS P. MORABITO
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Federal Bar No. CT20962
                                              157 Church Street; 23rd Floor
                                              New Haven, Connecticut 06510
                                              (203) 821-3810
                                              Douglas.morabito@usdoj.gov



                                                3
          Case 3:19-cr-00213-KAD Document 26 Filed 01/07/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 7, 2020 a copy of the foregoing Government=s
Sentencing Memorandum was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the
Court=s electronic filing system or by mail to anyone unable to accept electronic filing as indicated
on the Notice of Electronic Filing. Parties may access this filing through the Court=s CM/ECF
System.


                                      /s/ Douglas P. Morabito

                                      DOUGLAS P. MORABITO
                                      ASSISTANT UNITED STATES ATTORNEY
                                      Federal Bar Number: CT20962
                                      157 Church Street, 23rd Floor
                                      New Haven, CT 06510
                                      (203) 821-3700




                                                4
